In this case, Industrial Lumber Company, Inc., has, by motion, called our attention to an error in which the judgment handed down herein on January 22, 1934, is inadvertently made to say in the last line of the decree: "Defendant, appellant is to pay the costs in both Courts," when it was our intention to say that plaintiff, appellant, should bear the costs in both courts.
It is not necessary to grant a rehearing in order to make a correction of this kind.
The decree is now corrected, and the word "plaintiff" is now substituted for the word "defendant" in the line and place mentioned.
 *Page 35